Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 206







In the Interest of H.D.



William Pryatel, M.D., 		Petitioner and Appellee



v.



H.D., 		Respondent and Appellant







No. 20130320







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Gary E. Euren, Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for petitioner and appellee.



Douglas W. Nesheim, 15 Ninth Street South, Fargo, N.D. 58103-1830, for respondent and appellant.

Interest of H.D.

No. 20130320



Per Curiam.

[¶1]	H.D. appeals a district court’s continuing treatment order and involuntary treatment with medication order.  He argues there is insufficient evidence to support the involuntary treatment order and claims there is no clear and convincing evidence showing he requires a higher dosage of medication.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner